Matter of Yu Chan Li v New York City Landmarks Preserv. Commn. (2020 NY Slip Op 02281)





Matter of Yu Chan Li v New York City Landmarks Preserv. Commn.


2020 NY Slip Op 02281


Decided on April 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2020

Renwick, J.P., Oing, Singh, Moulton, JJ.


100241/16 11391 

[*1]In re Yu Chan Li, Petitioner-Appellant,
vNew York City Landmarks Preservation Commission, Respondent-Respondent.


Marc H. Gerstein, New York, for appellant.
James E. Johnson, Corporation Counsel, New York (Claudia Brodsky of counsel), for respondent.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered March 26, 2019, which denied petitioner's motion for reargument and renewal, unanimously affirmed, as to renewal, and appeal therefrom otherwise dismissed, without costs, as taken from a nonappealable order.
The article 78 court providently exercised its discretion in declining to grant leave to renew, as petitioner raised no new facts that would have changed the outcome of the prior order and judgment, and did not provide a reasonable excuse for failing to present those facts with the petition (CPLR 2221[e]; see Wade v Giacobbe, 176 AD3d 641 [1st Dept 2019]). Petitioner's decision to perform additional research about the area that was designated a historic district only after the court issued its order and judgment does not warrant renewal.
The denial of a motion for leave to reargue is not appealable (Aldalali v Sungold Assoc. Ltd. Partnership, 172 AD3d 555 [1st Dept 2019]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2020
CLERK